Citation Nr: 1819049	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for right ankle osteoarthritis, status post arthrotomy.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to service connection for left ear itching.

5.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to January 1972.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2015, the Board remanded these matters for additional development.

In its April 2015 remand, the Board noted that the issue of entitlement to service connection for pleomorphic adenoma was raised by the record in an August 8, 2012 statement, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  To date, there has been no adjudication of the Veteran's claim for service connection for pleomorphic adenoma issued.  Therefore the Board does not have jurisdication over this issue and its is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As stated above, the Board previously remanded these issues in April 2015.  At that time, the Board instructed the AOJ to furnish to the Veteran and his representative a letter requesting information and authorizations regarding any private treatment for his service connected PTSD and/or right ankle disability.  Though the AOJ did issue a VCAA notice letter to the Veteran in April 2015, there was no indication that this letter was sent in regards to the Veteran's PTSD or right ankle disability.  Furthermore, no authorizations regarding private treatment were sent to the Veteran or his representative.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand of these issues consistent with the prior remand instructions is warranted.

Additionally, in regards to the Veteran's PTSD and right ankle, the Veteran has submitted statements and, through his representative, an informal hearing presentation, which indicated his PTSD and right ankle disability have increased in severity.  The Veteran last underwent a VA examination for the purpose of evaluating his PTSD in 2015 and an examination evaluating his right ankle disability in 2011.  The Board finds that more contemporaneous examinations are warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In regards to the Veteran's claim for a TDIU, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claims for an increase in his PTSD and right ankle evaluations on appeal.  The appropriate remedy where pending claims are inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Furthermore, the Board also notes that in a January 2014 rating decision, the RO denied service connection for left ear itching and right ear hearing loss.  The Veteran filed timely notices of disagreement in regards to these denials (July 2014 and August 2014, respectively).  The Board notes that though a statement of the case (SOC) was issued in March 2016, it addressed right ear itching - a claim that had not been filed by the Veteran.  No SOC on the Veteran's claims for service connection for left ear itching or for right ear hearing loss has, to date, been issued by the RO.  Therefore, the appropriate Board action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify and provide VA with authorization to obtain any relevant private medical treatment records for his PTSD and right ankle disability.  

2.  Obtain all outstanding VA medical records.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriately qualified examiner to ascertain the current nature and severity of his service-connected PTSD.  The examiner should review the claims file and should note that review in the report. 

After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the service-connected disability and should opine as to their severity.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected disability.

4.  Schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the nature and severity of his service-connected right ankle disability.  The claims folder must be made available to the examiner performing the examination, and the examiner is asked to indicate that s/he has reviewed the claims folder.  All indicated tests should be conducted and all clinical findings reported in detail.  The VA examiner should provide responses to the following:

(a) Conduct range of motion testing of the right ankle, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt to obtain the same measurements in the opposite joint, if undamaged.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

(b) The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the right ankle.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

(c) The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his spine symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up. If the examiner is unable to do so, the examiner must indicate why.  

The examiner is asked to address the April 2015 private examination report from Dr. D.A.H.  

(d) The examiner should describe the Veteran's functional impairment from his service-connected right ankle disability and furnish an assessment (taking into account the Veteran's past education and experience, but without consideration of the Veteran's age and any nonservice-connected disabilities) as to the types of activities he would be able to participate in from a medical standpoint, if any.  

A detailed rationale is requested for all opinions provided.

5.  After ensuring compliance with the development requested above, readjudicate the claims, to include entitlement to a TDIU.  If any decision regarding the Veteran's claims for increased ratings for PTSD, right ankle, and/or a TDIU is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

6.  Issue a statement of the case addressing the issues of entitlement to service connection for left ear itching and right ear hearing loss.  Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of these claims.  Only if a timely substantive appeal is received, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




